IIeney, X,
Dissenting.—The fact that one is found in the possession of goods, recently after they are stolon, is a circumstance tending to prove that he stole them; and the force of the circumstance is strong or weak, according to the character of the property, and the period of time which has elapsed between the commission of the crime and the possession proved. If the property be of a kind which readily and rapidly passes from hand to hand, as a piece of coin or a bank bill, and many days have elapsed since the theft was committed, the possession of the stolen coin or bank bill could be, of itself, no evidence of guilt. If one be seen standing over the dead body of another with a weapon in his hand, such as the man was slain with, it would be the strongest evidence that he slew him, but no court or author ever held that the law, from that circumstance, presumed him to be the murderer, or that he committed the homicide. Why should there be a presumption of guilt from the recent possession of stolen property, and not in the case supposed, from a circumstance tending more strongly to prove guilt ? In either case the evidence would warrant a conviction, but to presume, in the latter case, that the man found standing over the dead body was the murderer, would be to presume from a circumstance only *209tending to prove that he had committed a homicide, all the constituent elements of murder. To that extent no court or law writer has gone, and there is not the slightest distinction in principle, between that and the ease of recent possession of stolen property. In the ease of the State v. Kelley, 73 Mo. 608, an instruction similar to the one under consideration, was sanctioned by a majority of this court, and in the opinion delivered it was remarked that: “ If you banish one disputable presumption, you, of necessity, banish all of whatever nature and however numerous, by the same edict.” Whether there are disputable presumptions of law is not the question. What I assert is, that there is no presumption of law based upon the recent possession of stolen property. But how does it follow if one disputable presumption of law be banished, all are ? The legislature might declare that no presumption of guilt should arise from the recent possession of stolen property, and would such an act affect any other presumption of law ? Surely a judicial decision declaring that no such presumption arises in such a case, would not. reach farther than an act of the general assembly. The presumption declared by the instruction given in the case at bar, mars the harmony of the criminal law—is an anomaly in criminal jurisprudence, has no foundation in reason or philosophy, and has no footing except in loose declarations of text-writers and courts, based upon a practice in England that has never obtained here, which permits the court orally to charge the jury on the evidence instead of confining it to written instructions, declaring the law to the jury. State v. Hodge, 50 N. H. 510.
In his work on Evidence, Prof. G-reenleaf, section 34, volume 1, says: “ But possession of the fruits of crime recently after its commission, is prima faeie evidence of guilty possession; and if unexplained, either by direct evidence, or by the attending circumstances, or by the character and habits of life of the possessor, or otherwise, it is taken as conclusive.” In that paragraph the true *210principle is approximated, but in Ms 3rd volume, section 3, he says: “We have heretofore adverted to the possession of the instruments or fruits of crime as affording ground to presume the guilt of the possessor; but on tbis subject no certain rule can be laid down of universal application; tbe presumption being not conclusive but disputable, and, therefore, to be dealt with by tbe jury alone as a mere inference of fact.” Here is a confusion of ideas, remarkable in an author usually perspicuous and accurate. If it is a presumption “to be dealt with by tbe jury alone, as a mere inference of fact,” with what propriety can it be said to be a presumption at all ? From tbe fact of recent possession of tbe stolen goods, tbe jury may infer that tbe party in possession stole them; but if it is a presumption of law, why is it “ to be dealt with by tbe jury alone as a mere inference of fact ?” In what other case is tbe court forbidden to declare a presumption of law which tbe law raises from a given state of facts? Wbei’ever there is a presumption of law, it is not only tbe xight but tbe duty of tbe court to declare it. Recent possession of stolen goods supports neither a presumption of law nor a presumption of fact. If a legal presumption of one fact is based upon another ascex’tained fact, what is it but a presumption of law ? Tbe mass of error which has found lodgment in judicial opinions and elementai-y works on this subject, has originated in a loose, inaccurate employmexit of legal terms, and if tbis or any other court has fallen into ex’ror on any question of cximinal law, no matter bow often repeated, tbe principle of stare decisis does not, and should not, stand in tbe way of a return to correct principles. Tbe jury in tbis State tries issues of fact. Tbe coui’fr has no right to interfere with them in tbe discharge of that duty, except to declare tbe law applicable to tbe facts, which tbe j ux-y may find. It is not tbe province of tbe court to tell them what fact or facts tbe evidence proves. That is within their domain, and if tbe fact of recent possession of stolen property is one “ to fee d,ealt with by the jury alone as a mero inference of fact/’ *211as stated by Prof. Greanleaf, where does the court get its authority to declare as a presumption of law, that one found in possession of stolen property, recently after the theft, is the thief? Whether he means to state that it is a presumption of law or not, what he does say in that connection, is an authority against the instruction given in the case. If “to be dealt with by the jury alone as a mere inference of fact,” it cannot at the same time be dealt with by the court as a presumption of law. It is one or the other, and not both. It is not both a mere circumstance tending strongly to prove guilt, and also, affording a legal presumption of guilt.
Mr. Starkie classes the presumption in question under the head of presumptions of mere fact and says: “ The recent possession of stolen goods, on a trial for larceny, is recognized by the law as affording a presumption of guilt, and therefore, in one sense, is a presumption of law, but it is still in effect, a mere natural presumption; for although the circumstance may weigh greatly with a jury, it is to operate solely by its own natural force, for a jury are not to convict on this, or any charge, unless they be actually convinced in their consciences of the truth of the fact. Such a presumption is, therefore, essentially different from the legal presumption of fact, lately adverted to, where the jury were bound to infer, that a bond had or had not been satisfied, as a few days or even hours more or less had elapsed.” Again, “ although it be the peculiar province of the jury to deal with presumption of this description, and to make such inferences as their experience warrants, yet, in some instances, where particular facts are inseparably connected, according to the usual course a,nd order of nature, and the interposition of the jury would be nugatory, the courts themselves will draw the inference.” Starkie on Ev. (9 Ed.) 67, Between the fact of recent possession of stolen property and the original taking, there is no inseparable connection “ according to the usual course and order of nature,” and, on the authority of Starkie, it is not fon the court to *212declare such a connection, but it is for the jury to determine whether, in the given case, the recent possession of stolen property proves the guilt of the possessor. “ A presumption of fact is properly an inference of that fact, from other facts that are known; it is an act of reasoning.” Phillips on Ev. 1 Yol., § 599. “ The slightest presumption is, of the nature of probability, and there are almost infinite shades, from the slightest probability to the highest moral certainty. If the circumstantial evidence be such as to afford a fair and reasonable presumption of the fact to be tried, it is to be received, and left to the consideration of the jury, to whom alone it belongs, to determine upon the precise force and effect of the circumstances proved, and, whether they are sufficiently satisfactory and convincing to warrant them in finding the fact in issue on it.” All these authorities are to the effect, that while an inference of guilt may be drawn by the jury from the fact of recent possession of stolen goods, it is not a presumption of law. The court may determine whether the possession proved is sufficiently recent to put the accused upon his defense. Rex v. Adams, 6 C. & P. 600, and other cases cited in Wills on Circumstantial Evidence. “ The possession of stolen goods, recently after their loss, may be indicative, not of the offense of larceny simply, but of any more aggravated crime which has been connected with theft; upon an indictment for arson, proof that property, which was in the house at the time it was burnt, was soon afterwards found in the possession of the prisoner, was held to raise a probable presumption, that he was present and concerned in the ofiense.” Wills, 70. But would a court declare that the law presumed from that fact, that he was the incendiary ? The circumstance is nearly, if not quite, as strong evidence of the guilt of the arson as of larceny. It is but circumstantial evidence in either case, of no higher dignity in the one than in the other, and that in a prosecution for larceny it should be held to raise a legal presumption of guilt, whereas, in a prosecution for arson, the same fact would be *213held to "be only a circumstance tending to prove guilt, is a distinction without any foundation in principle or reason.
Whether the possession of stolen property is sufficient to authorize a conviction, depends upon so many collateral circumstances which the jury are at last to pass upon, and even if very recent, the character and past life of the accused may be so irreproachable as to be strongly against the accusation, that no legal presumption can, or should be based upon such possession. That the error is hoary with age gives it no sanctity, but that it has no support in reason, affords ample ground for its extermination as an anomaly. Nor is such a return to correct principle to be characterized as a “ bold innovation.” It is the elimination of a “ bold innovation” from our criminal law, which has marred its harmony and consistency. The correct doctrine will not help a thief to break through the meshes of the law, while the false doctrine asserted in this instruction, may greatly embarrass an innocent man in his defense.
The instruction is equally faulty in casting upon the accused the burden of proving his innocence. We held in the State v. Wingo, 66 Mo. 181, that the burden throughout is upon the State to prove guilt. That the burden never shifts; and yet, because the State has proved one circumstance, tending however strongly, to prove the accused guilty, the burden is then thrown upon him by this instruction to disprove his guilt by a preponderance of evidence. In other words, by such preponderance of evidence, to show that his possession was not a guilty possession. It is not sufficient, that he proves facts which may beget a reasonable doubt of his guilt in the minds of the jury, but the presumption of innocence is overcome and the burden of proving it is shifted and imposed upon the accused. In the State v. Babb, 76 Mo. 508, involving these questions, I am marked as concurring, but this was through mistake. I have never assented to the doctrine held by the court in that case. The weight of authority supports the proposition that the recent possession of stolen property affords no *214pi-esumption, either of law or fact, which the court may declare to the jury that the person so in possession, stole it, but is only circumstantial evidence of guilt. The following are a few of the cases which announce it. State v. Raymond, 46 Conn. 345; State v. Hodge, 50 N. H. 510; Ingalls v. State, 48 Wis. 647; Conkright v. People, 35 Ill. 204; The People v. Ah Ki, 20 Cal. 177; People v. Chambers, 18 Cal. 382; People v. Levison, 16 Cal. 98; Stokes v. State, 58 Miss. 677; Belote’s case, 36 Miss. 96; Henderson v. State, 70 Ala. 23; Sahlinger v. People, 102 Ill. 241; see also Whart. on Crim. Law, § 728 and 728 b; in the latter section he says: “ The inference to be drawn from the possession of stolen goods is not one of law, but of probable reasoning, as to which the court may lay down judicious tests for the guidance of the jury, but can impose no positive binding rule.”
Eor the reasons herein assigned, and upon the foregoing authorities, with the utmost deference to my associates, who are of a contrary opinion, I think the judgment should be reversed.
Hough, C. J., has always entertained the views here expressed, and concurs in this opinion.